EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The request filed on 01 December 2020 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 15/036,257 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 01 December 2020 is acknowledged and entered.  Following the amendment, claims 3, 8 and 9 are canceled, and claims 1 and 4 are amended.  
Applicant’s supplemental amendment filed on 15 June 2021 is acknowledged and entered.  Following the amendment, claims 27-34 and 36-41 are canceled, and claim 17 is amended.    
Applicant’s supplemental amendment filed on 22 June 2021 is acknowledged and entered.  Following the amendment, claims 1, 2, 12, 13, 17 and 21 are amended, and the new claims 42-49 are added.    
Currently, claims 1, 2, 4-7, 10-26, 35 and 42-49 are pending.   

Withdrawal of Objections and Rejections:
All objections and rejections of claims 3, 8 and 9 are moot as the applicant has canceled the claims.
The prior art rejection of claims 1, 2 and 10-16 under 35 U.S.C. 103(a) as being unpatentable over Collins et al. (US 2005/0220767, 10/6/2005), and as evidenced by or further in view of McCormick et al. (J Infect Dis. 2001 Dec 1;184(11):1423-30) is withdrawn in view of applicant’s amendment.
The prior art rejection of claims 1, 2, 4-7 and 10-16 under 35 U.S.C. 103(a) as being unpatentable over Collins et al. (US 2005/0220767, 10/6/2005), and McCormick et al. (J Infect Dis. 2001 Dec 1;184(11):1423-30), and further in view of Kupper et al. (US 20110274649, 11/10/2011), and Audonnet et al. (US 20130251747, 9/26/2013) is withdrawn in view of applicant’s amendment.

Interview Summary 
See attached PTO-413.

Rejoinder of Claims
Claims 1, 2, 4-7 and 10-16 (group I invention) are allowable. The restriction requirement among groups I-III inventions, as set forth in the Office action mailed on 6/9/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement among groups I-III inventions is hereby withdrawn, upon further consideration, as to any claim that requires all the limitations of an allowable claim, or any claim that are closely related to an allowable claim.  Specifically, the restriction requirement of 6/9/2017 is partially withdrawn.  Claims 17-26 and 35 (group II), directed to a method inducing an immune response in a neonatal horse with the same fusion protein comprising IL-4 and an antigen of EHV-1 and an IgE to an antigen of EHV-1; and claims 42-49 (corresponding to the previous claims of group III), directed to a method inducing an immune response in a neonatal horse with an IgE to an antigen of the EHV-1 and the antigen, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Xiaochun Zhu on 30 June, 2021.
The application has been amended as follows: 
Claim 49: line 2, “ten days" has been replaced by -- eight days --.

Conclusion:
Claims 1, 2, 4-7, 10-26, 35 and 42-49 are allowed.


Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
6/30/21